[Cite as State v. Hill, 2018-Ohio-5004.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                   Court of Appeals No. L-18-1081

        Appellee                                Trial Court No. CR0200402741

v.

Tyrice Hill                                     DECISION AND JUDGMENT

        Appellant                               Decided: December 14, 2018

                                           *****


        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Lucas County Assistant Prosecuting Attorney,
        for appellee.


        Tyrice Hill, pro se appellant.


                                           *****

        OSOWIK, J.

        {¶ 1} This is an accelerated appeal from a March 21, 2018 judgment of the Lucas

County Court of Common Pleas, denying appellant’s pro se motions in connection to
appellant’s underlying 2005 felony convictions for committing a series of armed

robberies of Toledo area businesses during the summer of 2004.

         {¶ 2} We note at the outset that appellant’s claims of prejudicial error in

connection to this case have been presented in numerous prior cases before this court.

The claims have been considered and rejected by this court on seven prior occasions.

         {¶ 3} The instant case pertains to appellant’s October 30, 2017 pro se motions,

again alleging that the case was prejudicial and compromised. On March 21, 2018, the

motions were denied. For the reasons set forth below, this court affirms the judgment of

the trial court.

         {¶ 4} Pro se appellant, Tyrice Hill, sets forth the following two assignments of

error:

                The nunc pro tunc judgment entries use[d] to vacate the PRC

         sanction of 874 days exceeded what a nunc pro tunc is authorized to

         correct.

                Vacating the 874 days for violating PRC through the nunc pro tunc

         judgment entries did affect appellant’s sentence[e], and [he] is entitled to

         resentencing.

         {¶ 5} The following undisputed facts are relevant to this appeal. This case reflects

appellant’s eighth successive appeal to this court stemming from appellant’s 2005 felony




2.
convictions for series of armed robberies committed by appellant in the Toledo area

during the summer of 2004.

       {¶ 6} Given this matter’s extensive history before this court, we specifically held

in our most recent opinion in this matter, “This court has repeatedly determined that

appellant has not been prejudiced in any way whatsoever in connection to claimed issues

connected the post-release control.” State v. Hill, 6th Dist. Lucas No. L-16-1086, 2016-

Ohio-8529, ¶ 4.

       {¶ 7} This court went on to establish that, “Adverse rulings by trial court in

response to the repeated filing of substantively identical motions * * * in no way

constitutes a legitimate legal basis for a continuation of this properly concluded case.”

Accordingly, this court determined that, “[P]ursuant to the law of the case doctrine, as

well as res judicata, appellant’s arguments are barred and this appeal is found not well-

taken.” Hill at ¶ 8-9.

       {¶ 8} The instant case presents appellant’s latest iteration of this concluded case.

In the March 21, 2018 trial court judgment from which the current appeal arises, the trial

court held in pertinent part, “[D]efendant recycles subjective and baseless allegations

with no basis in fact or law * * * [appellant denies] that the repeat filing of substantively

identical motions and appeals * * * reflects an effort to improperly continue the case in

perpetuity * * * the record supports that this is precisely [appellant’s] intent.” This

appeal ensued.




3.
       {¶ 9} In support of this appeal, appellant again summarily contends being

subjected to prejudicial error. In appellant’s cursory, pro se brief in support of this

appeal, appellant summarily concludes, “The decision below is fundamentally worng

[sic] * * * and dangerous.” We do not concur.

       {¶ 10} As previously held by this court, “Adverse rulings by the trial court in

response to the repeated filings of substantively identical motions in no way constitutes a

legitimate legal basis for a continuation of this properly concluded case.” Hill at ¶ 8-9.

       {¶ 11} We find that pursuant to the law of the case doctrine and res judicata,

appellant’s arguments are barred. Regardless, we further find that appellant has not

established prejudice or error by the trial court. As such, appellant’s assignments of error

are found not well-taken.

       {¶ 12} Wherefore, the judgment of the Lucas County Court of Common Pleas is

hereby affirmed. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.




                                                                          Judgment affirmed.




4.
                                                                              State of Ohio
                                                                              v. Tyrice Hill
                                                                        C.A. No. L-18-1081




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Arlene Singer, J.
                                                 ____________________________
Thomas J. Osowik, J.                                     JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.